      Case 6:19-cv-00394-ADA-JCM Document 24 Filed 09/18/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

TIFFANY BISSELL,                                    §
                                                    §
               Plaintiff,                           §
                                                    §
v.                                                  §   CASE NO. 6:19-CV-00394-ADA-JCM
                                                    §
BANK OF AMERICA,                    N.A.    and     §
TRANSUNION LLC,                                     §
                                                    §
               Defendants.                          §

                                       SCHEDULING ORDER

       On September 18, 2019 the Court conducted a conference in the above-entitled and

numbered case. All parties appeared through counsel. As a result of such hearing, and pursuant

to Rule 16, Federal Rules of Civil Procedure, the Court ORDERS that the following schedule will

govern deadlines up to and including the trial of this matter:

       Date                                                  Event
 September 18, 2019         Discovery commences on all issues.

 January 24, 2020           A report on alternative dispute resolution in compliance with Local Rule
                            CV-88 shall be filed on or before this date.

 January 17, 2020           All motions to amend pleadings or to add parties shall be filed on or
                            before this date.

 April 24, 2020             Fact Discovery Deadline. Any fact discovery requests must be
                            propounded so that the responses are due by this date.

 February 14, 2020          The parties shall mediate this case on or before this date, unless the
                            parties seek an order from the Court excusing them from mediation.

 October 9, 2019            The parties asserting claims for relief shall submit a written offer of
                            settlement to opposing parties on or before this date. All offers of
                            settlement are to be private, not filed, and the Court is not to be
                            advised of the same. The parties are further ORDERED to retain the
                            written offers of settlement and responses as the Court will use these in
                            assessing attorney's fees and court costs at the conclusion of trial.


                                               Page 1 of4
     Case 6:19-cv-00394-ADA-JCM Document 24 Filed 09/18/19 Page 2 of 4




October 18, 2019     Each party shall complete and file the attached "Notice Concerning
                     Reference to United States Magistrate Judge"

December 16, 2019    Parties with burden of proof to designate Expert Witnesses and provide
                     their expert witness reports, to include all infonnation required by
                     Rule 26(a)(2)(B).

November 8, 2019     Each opposing party shall respond, in writing, to the written offer of
                     settlement made by the parties asserting claims for relief by this date. All
                     offers of settlement are to be private, not filed, and the Court is not to be
                     advised of the same. The parties are further ORDERED to retain the
                     written offers of settlement and responses as the Court will use these in
                     assessing attorney's fees and court costs at the conclusion of trial.

January 13, 2020     Parties shall designate Rebuttal Expert Witnesses on issues for which the
                     parties do not bear the burden of proof, and provide their expert witness
                     reports, to include all information required by Rule 26(a)(2)(B).

February 13, 2020    Expert Discovery Deadline.

                     Any objection to the reliability of an expert's proposed testimony under
                     Federal Rule of Evidence 702 shall be made by motion, specifically
                     stating the basis for the objection and identifying the objectionable
                     testimony, not later than 14 days of receipt of the written report of the
                     expert's proposed testimony or not later than 14 days of the expert's
                     deposition, if a deposition is taken, whichever is later. The failure to
                     strictly comply with this paragraph will be deemed a waiver of any
                     objection that could have been made pursuant to Federal Rule of
                     Evidence 702

May 6, 2020          All dispositive motions shall be filed and served on all other parties on
                     or before this date and shall be limited to 25 pages. Responses shall be
                     filed and served on all other parties not later than 14 days after the
                     service of the motion and shall be limited to 20 pages. Any replies shall
                     be filed and served on all other parties not later than 7 days after the
                     service of the response and shall be limited to 10 pages, but the Court
                     need not wait for the reply before ruling on the motion.

September 21, 2020   By this date the parties shall meet and confer to determine pre-trial
                     deadlines, including, inter alia, exchange of exhibit lists, designations of
                     and objections to deposition testimony, and exchange of demonstratives.

September 28, 2020   By this date the parties shall exchange a proposed jury charge and
                     questions for the jury. By this date the parties will also exchange draft
                     Motions in Limine to determine which may be agreed.


                                         Page 2 of 4
     Case 6:19-cv-00394-ADA-JCM Document 24 Filed 09/18/19 Page 3 of 4



October   1,   2020    By this date the parties shall exchange any objections to the proposed
                      jury charge, with supporting explanation and citation of controlling law.
                      By this date the parties shall also submit to the Court their Motions
                      in Limine.

October 5, 2020       By this date the parties will submit to the Court their Joint Pre-Trial
                      Order, including the identification of issues to be tried, identification of
                      witnesses, trial schedule provisions, and all other pertinent information.
                      By this date the parties will also submit to the Court their oppositions
                      to Motions in Limine.

October 22, 2020 at Final Pre-Trial Conference.
10:30 a.m.
November 9, 2020 at Jury Trial Commences
9:00 a.m.


     SIGNED this 18th day of September, 20 19.


                                                                        ra
                                                       cb(JLBLE JEFFREY C. MANSKE
                                                       ST)ITES MAGISTRATE JUDGE




                                         Page 3 of4
       Case 6:19-cv-00394-ADA-JCM Document 24 Filed 09/18/19 Page 4 of 4



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

TIFFANY BISSELL,                                  §
                                                  §
                   Plaintiff,                     §
                                                  §
V.                                                §   CASE NO. 6:19-CV-00394-ADA-JCM
                                                  §
BANK OF AMERICA,                 N.A.     and     §
TRANSUNION LLC,                                   §
                                                  §
                   Defendants.                    §

                        NOTICE AND STATEMENT REGARDING CONSENT
                           TO UNITED STATES MAGISTRATE JUDGE

        Notice of a magistrate judge's availability. A United States Magistrate Judge is available
to conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the
entry of a final judgment. The judgment may then be appealed directly to the United States court
of appeals like any other judgment of this court. A magistrate judge may exercise this authority
only if all parties voluntarily consent. You may consent to have your case referred to a magistrate
judge or you may withhold your consent without adverse substantive consequences.

        Statement regarding consent. The following parties DO / DO NOT1 consent to the

jurisdiction of the United States Magistrate Judge to conduct all proceedings in this case including

trial proceedings, entry of judgment, and post-trial proceedings.


               Party:                    Representative's Signature                      Date:




 Circle one.



                                            Page 4 of 4
